In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00490-CR
NO. 01-01-00491-CR
_______________

RUBEN R. GARCIA, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                           
On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause Nos. 839160, 8493905
 

O P I N I O N

 Appellant pleaded guilty to two charges of aggravated robbery.  The court
found appellant guilty, and assessed his punishment at 25 years confinement in each
case. 
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the briefs were delivered to appellant, and he was advised
he had a right to file a pro se response.  Thirty days have passed, and appellant has
not filed a pro se response. 
	We have reviewed the records and counsel's briefs.  We hold there are no
arguable grounds for appeal.
	We affirm the judgments.	PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.